Exhibit 10.6





GENESEE & WYOMING INC.
SECOND AMENDED AND RESTATED 2004 OMNIBUS INCENTIVE PLAN


[FORM OF] RESTRICTED STOCK UNIT AWARD NOTICE




Grantee:
[Name]
Type of Award:
Restricted Stock Unit Award
Number of Units:
[Number]
Date of Grant:
[Date]
Anniversary Date:
[Date of First Grant for the Year of the Award] [NOTE: Anniversary Date
definition only applicable for awards to non-directors]





1.    Grant of Restricted Stock Units. This Award Notice serves to notify you
that the Compensation Committee (the “Committee”) of the Board of Directors of
Genesee & Wyoming Inc. (“G&W”) hereby grants to you, under G&W's Second Amended
and Restated 2004 Omnibus Incentive Plan (the “Plan”), a restricted stock unit
award (the “Award”), on the terms and conditions set forth in this Award Notice
and the Plan, of the number of units (the “Units”) set forth above. The Plan is
incorporated herein by reference and made a part of this Award Notice. A copy of
the Plan is available on G&W's Intranet under Corporate Policies then Human
Resources or from G&W's Human Resources Department upon request. You should
review the terms of this Award Notice and the Plan carefully. The capitalized
terms used in this Award Notice that are not defined herein have the meanings as
defined in the Plan.
[2.    Restrictions and Vesting. Subject to the terms set forth in this Award
Notice and the Plan, provided you are still in the employment or service of G&W
or any Subsidiary at that time, the Units represented by the Award will vest as
follows: [Number, Number and Number] Units will vest on the first, second and
third anniversaries of the Anniversary Date, respectively, and each Unit will
upon such vesting entitle you to one share of G&W's Class A Common Stock, par
value $.01 per share (the “Common Stock”), subject to the requirements of
Section 3 of this Award Notice. In the event of your death, “Disability” or the
termination of your employment or service to G&W or any Subsidiary prior to the
complete vesting of the Award, the unvested portion of the Award shall be
forfeited as of the date of your death, Disability or such termination. The term
“Disability” means you are permanently and totally disabled within the meaning
of Section 22(e)(3) of the Code.] [NOTE: this version of section 2 is only
applicable for awards to non-directors]
[2.    Restrictions and Vesting. Subject to the terms set forth in this Award
Notice and the Plan, provided you are still in the service of G&W or any
Subsidiary at that time, the Units represented by the Award will vest as
follows: [Number, Number and Number [NOTE: as applicable]] Units will vest on
the date of the next [Number] annual meetings of shareholders, respectively, and
each Unit will upon such vesting entitle you to one share of G&W's Class A
Common Stock, par value $.01 per share (the “Common Stock”), subject to the
requirements of Section 3 of this Award Notice. In the event of your death or
the termination of your service to G&W or any Subsidiary prior to the complete
vesting of the Award, the unvested portion of the Award shall be forfeited as of
the date of your death or such termination.] [NOTE: this version of section 2 is
only applicable for awards to directors]

--------------------------------------------------------------------------------

3.    Issuance and Taxation of Shares.
(a)    Issuance of Shares. Upon satisfaction of the vesting requirements
detailed in Section 2, and upon further determining that compliance with this
Award Notice has occurred, including compliance with such reasonable
requirements as G&W may impose pursuant to the Plan or Section 9 of this Award
Notice, and payment of any relevant taxes, G&W shall issue to you a certificate
for the number of shares of Common Stock equal to the number of vested Units on
the earliest practicable date (as determined by G&W) thereafter, or execute an
electronic transfer if so requested. The shares of Common Stock may be issued
during your lifetime only to you, or after your death to your designated
beneficiary, or, in the absence of such beneficiary, to your duly qualified
personal representative.
[(b)    Tax Withholdings. The issuance of the Common Stock upon the vesting of
Units is conditioned upon your making arrangements satisfactory to G&W for the
payment to G&W, or its designated agent, of the amount of all taxes required by
any governmental authority to be withheld and paid over by G&W to the
governmental authority on account of the vesting. The payment of such
withholding taxes to G&W, or its designated agent, may be made by one or any
combination of the following methods: (i) in cash or by check, (ii) by G&W
withholding such taxes from any other compensation owed to you by G&W or any
Subsidiary, (iii) an irrevocable election by you to surrender to G&W, or its
designated agent, a number of shares of Common Stock underlying the Award and
otherwise deliverable to you sufficient to satisfy the withholding tax
obligation, or (iv) any other method approved or accepted by the Committee in
its sole discretion, subject to any and all limitations imposed by the Committee
from time to time (which may not be uniform).] [NOTE: this version of 3(b) is
applicable in U.S. only]
[(b)    Responsibility for Taxes. Regardless of any action G&W, its designated
agent, or your employer (the “Employer”) takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), you acknowledge that the ultimate liability
for all Tax-Related Items legally due by you is and remains your responsibility
and that G&W and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Award, including the grant or vesting of the Units, or issuance of the
shares of Common Stock equal to the number of vested Units underlying the Award,
or the subsequent sale of shares of Common Stock acquired pursuant to such
issuance and the receipt of any dividends on shares of Common Stock acquired
pursuant to such issuance; and (ii) do not commit, other than in accordance with
the Plan, to structure the terms of the award or any aspect of the Award to
reduce or eliminate your liability for Tax-Related Items.


Prior to issuance of shares of Common Stock upon the vesting of Units, you shall
pay cash or make adequate arrangements satisfactory to G&W and/or the Employer
to satisfy all withholding and payment on account of obligations of G&W and/or
the Employer. In this regard, you authorize G&W and/or the Employer to withhold
all applicable Tax-Related Items legally payable by you from your wages or other
cash compensation paid to you by G&W and/or the Employer. Alternatively, or in
addition, if permissible under local law, G&W, or its designated agent, may
withhold in shares of Common Stock from the issuance of the Common Stock upon
the vesting of Units, provided that G&W, or its designated agent, only withholds
the amount of shares of Common Stock necessary to satisfy the minimum
withholding amount. Finally, you shall pay to G&W, its designated agent, or the
Employer any amount of Tax-Related Items that G&W or the Employer may be
required to withhold as a result of your participation in the Plan or receipt of
shares of Common Stock that cannot be satisfied by the means previously
described. G&W, or its designated agent, may refuse to honor the issuance and
refuse to deliver the shares of Common Stock if you fail to comply with your
obligations in connection with the Tax-Related Items as described in this
section.


The payment of such withholding taxes to G&W, or its designated agent, may also
be made pursuant

2

--------------------------------------------------------------------------------

to any method approved or accepted by the Committee in its sole discretion,
subject to any and all limitations imposed by the Committee from time to time
(which may not be uniform).] [NOTE: this version of 3(b) is applicable in
Canada, Australia and Netherlands only]


[4.    Effect of Breach of Certain Covenants.
(a)    In General. If you engage in the conduct described in subsection (c) of
this Section 4, then, unless the Committee determines otherwise: (i) you
immediately forfeit, effective as of the date you engage in such conduct, the
unvested portion of the Award; and (ii) you must return to G&W the shares of
Common Stock that were issued to you (upon the vesting of Units) within the
six-month period immediately preceding the date you engage in such conduct or,
at the option of G&W, pay to G&W the Fair Market Value, as of the date you
engage in such conduct, of such shares of Common Stock issued to you within such
six-month period.
(b)    Set-Off. By accepting the Award, you consent to a deduction from any
amounts G&W or any Subsidiary owes you from time to time (including, but not
limited to, amounts owed to you as wages or other compensation, fringe benefits,
or vacation pay), to the extent of the amount that you owe G&W under subsection
(a) of this Section 4. G&W may elect to make any set-off in whole or in part. If
G&W does not recover by means of a set-off the full amount that you owe G&W, you
shall immediately pay the unpaid balance to G&W.
(c)    Conduct. You hereby agree that you will not, without the written consent
of G&W, either during your employment by or service to G&W or any Subsidiary or
thereafter, disclose to anyone or make use of any confidential information which
you acquired during your employment or service relating to any of the business
of G&W or any Subsidiary, except as such disclosure or use may be required in
connection with your work as an employee or consultant of G&W or any Subsidiary.
During your employment by or service to G&W or any Subsidiary, and for a period
of six months after the termination of such employment or service, you will not,
either as principal, agent, consultant, employee, stockholder or otherwise,
engage in any work or other activity in direct competition with G&W or any
Subsidiary. (For purposes of this Section 4, you shall not be deemed a
stockholder of any company subject to the periodic and other reporting
requirements of the Exchange Act, if your record and beneficial ownership of any
such company amount to not more than five percent of the outstanding capital
stock of any such company.) The non-competition covenant of this Section 4
applies separately in the United States and in other countries. Your breach of
the covenant of this subsection (c) shall result in the consequences described
in this Section 4.] [NOTE: not applicable in director restricted stock unit
award; insert “4. RESERVED” if not applicable] [NOTE: this section 4 is only
applicable to some Grantees, including Executive Officers; insert “4. RESERVED”
if not applicable]
[5.    Effect of Change in Control.
(a)    Upon the occurrence of a “Change in Control” of G&W, the unvested portion
of the Award shall immediately vest as of the date of the occurrence of such
event.


(b)    The term “Change in Control” shall be deemed to have occurred when:


(i)    Any “person” as defined in Section 3(a)(9) of the Exchange Act, and as
used in Section 13(d) and 14(d) thereof, including a “group” as defined in
Section 13(d) of the Exchange Act (but excluding G&W and any Subsidiary and any
employee benefit plan sponsored or maintained by G&W or any Subsidiary
(including any trustee of such plan acting as trustee)), directly or indirectly,
becomes the “beneficial

3

--------------------------------------------------------------------------------

owner” (as defined in Rule 13d-3 under the Exchange Act), of securities of G&W
representing 35% or more of the combined voting power of G&W's then outstanding
securities (other than indirectly as a result of G&W's redemption of its
securities); provided, however, that in no event shall a Change in Control be
deemed to have occurred under this Section 5(b)(i) so long as (x) the combined
voting power of shares beneficially owned by (A) G&W's executive officers (as
defined in Rule 16a-1(f) under the Exchange Act) then in office (the “Executive
Officer Shares”), (B) Mortimer B. Fuller and/or Sue Fuller and their lineal
descendents (the “Founder Shares”), and (C) the shares beneficially owned by any
other members of a “group” that includes the Founder Shares and/or a majority of
the Executive Officer shares, exceeds 35% of the combined voting power of G&W's
current outstanding securities and remains the person or group with beneficial
ownership of the largest percentage of combined voting power of G&W's
outstanding securities and (y) G&W remains subject to the reporting requirements
of the Exchange Act; or
(ii)    The consummation of any merger or other business combination of G&W, a
sale of 51% or more of G&W's assets, liquidation or dissolution of G&W or a
combination of the foregoing transactions (the “Transactions”) other than a
Transaction immediately following which either (x) the shareholders of G&W and
any trustee or fiduciary of any G&W employee benefit plan immediately prior to
the Transaction own at least 51% of the voting power, directly or indirectly, of
(A) the surviving corporation in any such merger or other business combination;
(B) the purchaser of or successor to G&W's assets; (C) both the surviving
corporation and the purchaser in the event of any combination of Transactions;
or (D) the parent company owning 100% of such surviving corporation, purchaser
or both the surviving corporation and the purchaser, as the case may be ((A),
(B), (C) or (D), as applicable, the “Surviving Entity”) or (y) the Incumbent
Directors, as defined below, shall continue to serve as a majority of the board
of directors of the Surviving Entity without an agreement or understanding that
such Incumbent Directors will later surrender such majority; or
(iii)    Within any twelve-month period, the persons who were directors
immediately before the beginning of such period (the “Incumbent Directors”)
shall cease (for any reason other than death) to constitute at least a majority
of the Board or the board of directors of any successor to G&W, including any
Surviving Entity. For this purpose, any director who was not a director at the
beginning of such period shall be deemed to be an Incumbent Director if such
director was elected to the Board by, or on the recommendation of, or with the
approval of, at least two‑thirds of the directors who then qualified as
Incumbent Directors (so long as such director was not nominated by a person who
commenced or threatened to commence an election contest or proxy solicitation by
or on behalf of a person (other than the Board) or who has entered into an
agreement to effect a Change in Control or expressed an intention to cause such
a Change in Control).] [NOTE: this section 5 is only applicable to some
Grantees, including Executive Officers and directors; insert “5. RESERVED” if
not applicable]
6.    Nonassignability. The Units underlying the Award and, prior to their
issuance, the shares of Common Stock that may be issued upon the vesting of
Units may not, except as otherwise provided in the Plan, be sold, alienated,
assigned, transferred, pledged or encumbered in any way prior to the vesting of
such

4

--------------------------------------------------------------------------------

Units, whether by operation of law or otherwise. After vesting of the Units, the
sale or other transfer of the issued shares of Common Stock shall be subject to
applicable laws and regulations under the Exchange Act and the Securities Act of
1933, as applicable.
7.    Rights as a Stockholder. Until the Units have vested and the underlying
shares of Common Stock have been delivered to you, you will have no rights as a
stockholder with respect to the shares of Common Stock to be issued upon the
vesting of the Units underlying the Award, including, but not limited to, the
right to receive such cash dividends, if any, as may be declared on such shares
from time to time or the right to vote (in person or by proxy) such shares at
any meeting of stockholders of G&W.
8.    Rights of G&W and Subsidiaries. This Award Notice does not affect the
right of G&W or any Subsidiary to take any corporate action whatsoever,
including without limitation its right to recapitalize, reorganize or make other
changes in its capital structure or business, merge or consolidate, issue bonds,
notes, shares of Common Stock or other securities, including preferred stock, or
options therefor, dissolve or liquidate, or sell or transfer any part of its
assets or business.
9.    Restrictions on Issuance of Shares. If at any time G&W determines that the
listing, registration or qualification of the shares of Common Stock issuable
upon the vesting of the Units upon any securities exchange or under any federal,
state or local law, or the approval of any governmental agency, is necessary or
advisable as a condition to the issuance of a certificate representing any
shares of Common Stock to be issued upon the vesting of Units under this Award
Notice, such issuance may not be made in whole or in part unless and until such
listing, registration, qualification or approval shall have been effected or
obtained free of any conditions not acceptable to G&W.
10.    Plan Controls. The Award is subject to all of the provisions of the Plan,
which is hereby incorporated by reference, and is further subject to all the
interpretations, amendments, rules and regulations that may from time to time be
promulgated and adopted by the Committee pursuant to the Plan. In the event of
any conflict among the provisions of the Plan and this Award Notice, the
provisions of the Plan will be controlling and determinative.
11.    Amendment. Except as otherwise provided by the Plan, G&W may only alter,
amend or terminate the Award with your consent.
12.    Governing Law. This Award and Award Notice shall be governed by and
construed in accordance with the laws of the State of New York, except as
superseded by applicable federal law, without giving effect to its conflicts of
law provisions.    
13.     Language. If you have received this Award Notice or any other document
related to the Plan in a language other than English and if the translated
version bears a meaning that is different from that of the English version, the
English version will control, to the extent permitted by law.
14.    Notices. All notices and other communications to G&W, or its designated
agent, required or permitted under this Award Notice shall be written, and shall
be either delivered personally or sent by registered or certified first-class
mail, postage prepaid and return receipt requested, by facsimile, or
electronically. If such notice or other communication is to G&W then it should
be addressed to G&W's office at 200 Meridian Centre, Suite 300, Rochester, New
York 14618, Attention: Equity Plan Administrator; Telephone: (585) 328-8601;
Facsimile: (585) 328-8622; Email: EquityPlanAdmin@gwrr.com. If such notice or
other communication is to G&W's designated agent, then it should be addressed
and sent in accordance with established procedures. Each such notice and other
communication delivered personally shall be deemed to have been given when
received. Each such notice and other communication delivered by United States

5

--------------------------------------------------------------------------------

mail shall be deemed to have been given when it is received, and each such
notice and other communication delivered by facsimile or electronically shall be
deemed to have been given when it is so transmitted and the appropriate
answerback is received.
15.    Data Privacy.  You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this document by and among, as applicable, the Employer, and G&W
and its Subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing your participation in the Plan, to the extent
permitted by law.


You understand that G&W and the Employer may hold certain personal information
about you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in
G&W, details of all restricted stock unit awards or any other entitlement to
shares of stock awarded, canceled, exercised, vested, unvested or outstanding in
your favor, for the purpose of implementing, administering and managing the Plan
(“Data”).  You understand that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in your country or elsewhere, and that the
recipient's country may have different data privacy laws and protections than
your country. You understand that you may request a list with the names and
addresses of any potential recipients of the Data by contacting your local human
resources representative.  You authorize the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the sole
purpose of implementing, administering and managing your participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom you may elect to deposit any shares of
stock acquired upon issuance of the Common Stock following the vesting of Units,
to the extent permitted by law.  You understand that Data will be held only as
long as is necessary to implement, administer and manage your participation in
the Plan. You understand that you may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing your local human resources
representative. You understand, however, that refusing or withdrawing your
consent may affect your ability to participate in the Plan. For more information
on the consequences of your refusal to consent or withdrawal of consent, you
understand that you may contact your local human resources representative.


16.    Electronic Delivery. G&W may, in its sole discretion, decide to deliver
any documents related to the Award granted under the Plan (or related to future
restricted stock unit awards that may be granted under the Plan) by electronic
means or to request your consent to participate in the Plan by electronic means.
You hereby consent to receive such documents by electronic delivery and, if
requested, hereby agree to participate in the Plan through an on-line or
electronic system established and maintained by G&W or another third party
designated by G&W.


17.    Severability. The provisions of this Award Notice are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.







6

--------------------------------------------------------------------------------

ACKNOWLEDGEMENT
The undersigned acknowledges receipt of, and understands and agrees to be bound
by, this Award Notice and the Plan. The undersigned further acknowledges that
this Award Notice and the Plan set forth the entire understanding between him or
her and G&W regarding the restricted stock unit award granted by this Award
Notice and that this Award Notice and the Plan supersede all prior oral and
written agreements on that subject.
Dated:     _____________________


_______________________________
[Name]




Genesee & Wyoming Inc. By:




_______________________________
Matthew C. Brush
Chief Human Resource Officer



7

--------------------------------------------------------------------------------

[NOTE: only applicable in the Netherlands]


ADDENDUM TO RESTRICTED STOCK UNIT AWARD NOTICE
THE PARTIES
(1)
GENESEE & WYOMING INC, a company incorporated under the laws of the State of
Delaware, the United States, duly represented by Matthew C. Brush, hereafter
referred to as G&W

And
(2)
[Name], residing at [Address], hereafter referred to as the Beneficiary

The parties referred to under (1) and (2) above are hereafter together referred
to as the Parties.
WHEREAS
(A)
The Beneficiary is [Title] of [Company Name] (the “Employer”) and Beneficiary
has entered into an employment contract with the Employer on [Date];



(B)
G&W has acquired the entire share capital of the Employer on [Date];



(C)
G&W and the Beneficiary have agreed on a restricted stock unit award as
described in the letter dated [Date];



(D)
In connection with the letter referred to under (C) above, the Parties enter
into an Award Notice (the "Award Notice"); and



(E)
For the purpose of compliance of the Award Notice with the provisions of Dutch
law (if applicable), the terms and conditions of this Addendum shall apply in
deviation of, or in addition to certain terms and conditions of the Award
Notice.



HAVE AGREED ON THE FOLLOWING


1.
DEFINITIONS



Except as provided otherwise in this Addendum, the definitions of the Award
Notice shall apply to this Addendum.


2.
DISABILITY

Regarding satisfaction of vesting requirements and issuance of share
certificates, Clause 2 of the Award Notice shall, in addition to the meaning
provided in that Clause, also apply in the circumstance that the Beneficiary is
permanently ill and that, as a result thereof, the employment contract between
the Beneficiary and the Employer is terminated, in compliance with Dutch law.


3.
[NON COMPETITION

Clause 4(c) of the Award Notice provides for a non-competition covenant to which
the Beneficiary shall be bound for a period of six months following the
termination of the Beneficiary's employment contract with the Employer. In
deviation of Clause 4(c) of the Award Notice, the non-competition covenant is
limited solely to the territory of Europe.] [NOTE: this section 3 is only
applicable to some Grantees; insert “3. RESERVED” if not applicable]

8

--------------------------------------------------------------------------------

4.
DATA PRIVACY



4.1    In deviation of Clause 15 of the Award Notice, the following shall apply.
The Parties acknowledge that all personal data which are necessary for the
performance of the contract provided in the Award Notice shall be collected,
used and/or transferred to G&W. The personal data shall be processed for the
exclusive purpose of implementing, administering and managing the Beneficiary's
participation in the Plan. Furthermore, Parties acknowledge that the Employer
shall be the controller in the meaning of the Dutch Data Protection Act. To the
extent necessary, the Beneficiary explicitly agrees with the processing of his
personal data as referred to in this Clause 4 of the Addendum, and specifically
with the transfer of the Beneficiary's personal data to G&W in the United
States.


4.2    The personal data to be processed shall include: the Beneficiary's name,
home address, e-mail address, salary, job title, any shares of stock or
directorships held in G&W, details of all restricted stock unit awards or any
other entitlement to shares of stock awarded, cancelled, exercised, vested,
unvested or outstanding in favour of the Beneficiary, necessary for the
performance of the Award Notice. Upon the issuance of the shares of Common Stock
following the vesting of Units, additional information may be required regarding
bank or brokerage account(s) held by the Beneficiary. In case of death of the
Beneficiary, the personal data mentioned in this Clause 4.2 shall also be
required from the Beneficiary's inheritors.


5.
AWARD NOTICE

Unless described otherwise in this Addendum, the terms and conditions of the
Award Notice shall be fully valid and binding between the Parties.


6.
GOVERNING LAW



6.1    This Addendum shall be governed by the laws of the Netherlands.


6.2    The competent court of Rotterdam has exclusive jurisdiction to settle any
dispute arising out of or in connection with this Addendum.


SIGNATORIES
Thus agreed upon and executed in duplicate in ________________________ on
________________.


______________________________________
[Name]


Genesee & Wyoming Inc. By:




_______________________________
Matthew C. Brush
Chief Human Resource Officer



9